DAUKSCH, Judge.
Appellant seeks review of an “order granting summary judgment” entered by a county court. She seeks our discretionary review under Florida Rules of Appellate Procedure 9.030(b)(4):
(b) Jurisdiction of District Courts of Appeal.
* * * * * *
(4) Discretionary Review. District courts of appeal may in their discretion review by appeal:
(A) final orders of the county court otherwise appealable to the circuit court under these rules which the county court has certified to be of great public importance;
(B) non-final orders otherwise appeal-able to the circuit court under rule 9.140(c) which the county court has certified to be of great public importance.
An order granting a summary judgment is neither a final order “... appealable to the circuit court ...” nor a non-final order "... appealable to the circuit court ...” See Arcangeli v. Albertson’s, Inc., 550 So.2d 557 (Fla. 5th DCA 1989).
Appeal dismissed for lack of jurisdiction.
DANIEL, C.J., and SHARP, J., concur.